DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 11/5/2021, is acknowledged. Claim 1 is amended. Claims 1, 5 – 7, and 11 – 13 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1, 5 – 7, and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0216790 (“Smeyers”; of record) in view of US 2011/0036472 (“Carsley”; of record) and US 2015/0240339 (“Danyo”; of record).
Regarding claim 1, Smeyers teaches a method of processing an aluminum alloy metal product ([0008]), comprising: solutionizing a sheet ([0011]); quenching ([0011], L 8) and deforming the sheet to produce an aluminum alloy metal article ([0012]); pre-aging the aluminum alloy metal article by heating the aluminum alloy metal article to a temperature of from more preferably about 100°C ([0018], L 2) to preferably about 190°C ([0017], L 2) for a period of time of more preferably not longer than about 1 hour ([0019], L 4-5); and thermally treating the aluminum alloy metal article after the pre-aging step by heating the aluminum alloy metal article in a paint bake cycle to a temperature of from 140°C to 200°C ([0037], L 3-5) for a period of time of 10 to 40 minutes to obtain ([0037], L 5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the temperature range of the thermally treating step after the pre-aging step taught by Smeyers (140-200°C) overlaps with that of the instant claim (190-225°C).
Smeyers does not explicitly teach that the obtained aluminum alloy metal product is in a T8x temper.
The instant specification defines a T8x temper by: solution heat treatment (SHT), cold working, and artificial aging heat treatment (Instant Application: P 4, L 21-22; P 5, L 5-13; P 15, L 9-13). In fact, Applicant provides several examples, which all achieve a “T8x” temper by, after solutionizing, quenching, and deforming, either 1) conducting rapid pre-aging heat treatment and 
Moreover, Carsley teaches methods of heat treating aluminum alloy panels (Title). Carsley teaches the alloy sheets subjected to a T8x temper are more suitable for achieving performance requirements than of sheets subjected to other conditions such as a T4 temper, and the T8x temper also results in a relatively high yield strength ([0027]). Additionally, Carsley teaches that the material subject to a T8x temper is strengthened to a level above the thermally-induced stress levels produced by a subsequent heating process. When the aluminum parts/panels are treated, they are strengthened such that the thermal stresses during any subsequent heating process(es) remain in the elastic regime, and thus permanent deformation does not result ([0016], L 13-20).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Carsley and process the obtained aluminum alloy metal product to a T8x temper. Such a temper has a relatively high yield strength and is suitable for achieving performance requirements. Additionally, the T8x temper condition strengthens the processed parts to a level above the thermally-induced stress levels produced by a subsequent heating process, ensuring that during these subsequent heating processes, permanent deformation does not occur.

Danyo teaches a method of processing high strength aluminum sheet (Abstract). Danyo teaches that the aluminum sheet processed may be made of 7xxx aluminum alloys ([0005]). It is noted by the Examiner that Smeyers also teaches use of 7xxx aluminum alloys for the production method (Abstract, L 4-5). Moreover, Danyo teaches that after a solution heat treatment ([0030]) [which heats aluminum blank above their solvus temperature to form a homogenous solid solution, typically 460-490°C for 7xxx series aluminum alloys ([0020], L 3-10)], heated blanks are moved from a heating apparatus to a die set ([0031]); while the heated blanks are inadvertently cooled during this transfer step, they are kept above the critical quench temperature of approximately 400°C for 7xxx series aluminum alloys ([0031], L 6-13). Danyo teaches that maintaining the blanks above this temperature ensures that subsequent quenching will achieve a proper quench ([0031], L 9-11). Regarding the die set used, Danyo teaches that the die set may include piping that facilitates cooling of the dies and quenching of the part formed from the heated blank ([0034], L 1-3). Danyo teaches that the temperature of the die set may be cooled to a predetermined temperature range, such as from 1-30 °C, before forming and quenching a blank ([0034], L 9-16). Thus, an ordinarily skilled artisan would appreciate the die set used to form the blank and quench the formed part to be a “chilled” die, as the die set may be cooled to a temperature range of 1-30°C prior to forming and quenching of the blank. Moreover, Danyo teaches that the forming of the heated blank into a part within the die set may occur simultaneously with quenching of the part 
It would have been obvious to an ordinarily skilled artisan to heat the sheet to a temperature of approximately 460-490°C during solutionization treatment. Such a temperature range is required to heat 7xxx series Al alloys above the solvus temperature to ensure a homogenous solid solution. Moreover, it would have been obvious to an ordinarily skilled artisan to incorporate the hot stamping step of Danyo into the method taught by Smeyers, resulting in simultaneous quenching and deformation in a chilled die. Such a processing step allows for solution heat treatment and quenching steps to be performed quickly and effectively.
Additionally, the Examiner notes that the transfer step taught by Danyo, which is required to move the heated blank from a heating apparatus to a die set during hot stamping, results in cooling in which the heated blanks must be kept to at least approximately 400°C. Such a cooling step overlaps with the claimed step of cooling to a temperature of from 380°C to 460°C before simultaneous quenching and deforming. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 5, Smeyers teaches that the temperature in the pre-aging step is from more preferably about 100°C ([0018], L 2) to more preferably about 140°C ([0017], L 2).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the temperature range of the pre-aging step taught by Smeyers (100-140°C) encompasses that of the instant claim (100-125°C).
Regarding claim 6, Smeyers teaches that the period of time in the pre-aging step is more preferably not longer than about 1 hour ([0019], L 4-5).
7, Smeyers teaches that the period of time in the pre-aging step is more preferably not longer than about 1 hour ([0019], L 4-5), and is at a minimum 1 minute ([0019], L 5-6).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the length of the pre-aging step taught by Smeyers (1-60 min) encompasses that of the instant claim (10-45 min).
Regarding claim 11, Smeyers teaches that the aluminum alloy metal product comprises a 7xxx series aluminum alloy metal product (Abstract, L 4-5).
Regarding claim 12, Smeyers does not explicitly teach that the aluminum alloy metal product is prepared from a monolithic alloy. However, Smeyers does teach that in an embodiment, the aluminum alloy metal product is prepared from a clad aluminum alloy product ([0041]). An ordinarily skilled artisan would appreciate that Smeyers thus teaches other embodiments wherein the aluminum alloy product does not contain a clad layer, i.e. is monolithic.
Regarding claim 13, Smeyers teaches that the aluminum alloy metal product is prepared from a clad aluminum alloy product having a core layer and at least one clad layer ([0041]).

Response to Arguments
Applicant’s remarks filed 11/5/2021 are acknowledged and have been fully considered. Applicant has argued that Danyo, which the Office has relied upon to teach the claimed simultaneous quenching and deforming step, is silent as to the quenching and deforming occurring in a cooled die. Applicant argues further that Danyo teaches a hot stamping step, rather than a 
The Examiner notes that [0034] of Danyo provides evidence that the die set used to simultaneously form and quench a heated blank would be appreciated by an ordinarily skilled artisan to be a “chilled” die. As previously discussed in the rejection, Danyo teaches that the die set may include piping that facilitates cooling of the dies and quenching of the part formed from the heated blank ([0034], L 1-3). Danyo teaches that the temperature of the die set may be cooled to a predetermined temperature range, such as from 1-30 °C, before forming and quenching a blank ([0034], L 9-16). Thus, an ordinarily skilled artisan would appreciate the die set used to form the blank and quench the formed part to be a “chilled” die, as the die set may be cooled to a temperature range of 1-30°C prior to forming and quenching of the blank.
Regarding Applicant’s argument that Danyo teaches hot stamping rather than simultaneous quenching and deforming step where a cooled die is used, the Examiner asserts that the two terms are not mutually exclusive to each other. Hot stamping, also known in the art as press hardening, hot forming die quenching (HFDQ), or hot press forming, involves the step of forming and quenching a heated blank in a single die. Such a process would encompass the claimed step of simultaneously quenching and deforming the sheet, plate, or the shate in a chilled die. Moreover, in view of the additional citations made to Danyo which have been previously discussed, it is clear that Danyo also teaches that added nuances to the claim language, including that the die is chilled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735